Citation Nr: 0728790	
Decision Date: 09/13/07    Archive Date: 09/25/07

DOCKET NO.  06-09 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for post-traumatic stress disorder (PTSD), for the 
period June 28, 2002, thru August 29, 2005.

2.  Entitlement to a disability rating in excess of 70 
percent for PTSD from August 30, 2005.

3.  Entitlement to an effective date prior to August 30, 
2005, for the assignment of a total disability evaluation 
based on individual employability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel

INTRODUCTION

The veteran served on active duty from June 1967 to February 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of a Department of Veterans Affairs 
(VA) Regional Office (RO).  An October 2002 rating 
determination granted entitlement to service connection for 
PTSD, assigning a 30 percent disability rating, effective 
June 28, 2002.  A February 2003 rating decision denied TDIU.  
A November 2005 rating decision assigned a 70 percent 
disability rating to PTSD, effective August 30, 2005, and 
also granted entitlement to a TDIU, effective August 30, 
2005.

The veteran testified at a Board hearing in July 2004, and in 
December 2004, the Board remanded the issue for further 
development.  The veteran testified at another Board hearng 
in November 2006.  


FINDINGS OF FACT

1.  From June 28, 2002, the veteran's PTSD has been 
productive of occupational and social impairment, with 
deficiencies in most areas, such as work, judgment, thinking, 
or mood, due to such symptoms as suicidal ideation; near-
continuous panic or depression to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); neglect 
of personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and, inability to establish and maintain effective 
relationships; but has resulted in gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living; disorientation to time or 
place; memory loss or names of close relatives, own 
occupation, or own name.  

2.  From June 28, 2002, the veteran is shown to be 
unemployable due to service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 70 percent (but no higher) 
for PTSD have been met, effective from June 28, 2002.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411 (2006). 

2.  The criteria for entitlement to assignment of a 
disability evaluation in excess of 70 percent for the 
veteran's service-connected PTSD have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Codes 9411 (2006).

3.  The criteria for entitlement to total rating based on 
individual employability due to service-connected 
disabilities have been met, effective from June 28, 2002.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA issued a VCAA 
letter to the veteran in July 2002 pertaining to his service 
connection claim for PTSD.  Since the PTSD appellate issue in 
this case (entitlement to assignment of a higher initial 
rating) is a downstream issue from that of service connection 
(for which the July 2002 VCAA letter was duly sent), another 
VCAA notice is not required. VAOPGCPREC 8-2003 (Dec. 22, 
2003).  Nevertheless, the RO sent additional VCAA letters in 
March 2004, and October 2006, with regard to the claim for a 
higher disability rating.  With regard to the veteran's claim 
for an earlier effective date for a TDIU, a VCAA letter was 
issued in October 2006.  Collectively, the VCAA letters 
notified the veteran of what information and evidence is 
needed to substantiate his claims, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claims.  Id.; but see VA 
O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  The VCAA 
letters have clearly advised the veteran of the evidence 
necessary to substantiate his claims. 

As the claims on appeal involve issues pertaining to the 
effective dates assigned, the Board finds that March and 
October 2006 letters to the veteran, along with prior VCAA 
notices, effectively notified the veteran of the evidence 
necessary to establish a disability rating and the type of 
evidence necessary to establish an effective date.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, 
the Board finds no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  In any event, as will be 
discussed in detail below, with regard to the claim for a 
disability rating in excess of 30 percent for the initial 
period, such benefit is warranted, as is an earlier effective 
date for the grant of a TDIU.  Otherwise, since the Board 
concludes below that the preponderance of the evidence is 
against entitlement to a disability rating in excess of 70 
percent, any questions as to the appropriate effective date 
to be assigned are rendered moot. 

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
veteran's service medical records, post-service VA medical 
records, private medical evaluations, Social Security 
Administration (SSA) records, and Vocational Rehabilitation 
records.  There is no indication of relevant, outstanding 
records which would support the veteran's claims.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  
Additionally, the evidence of record contains VA examinations 
performed in September 2002 and August 2005 pertaining to the 
veteran's PTSD.  The examination reports obtained are 
thorough and contain sufficient information to decide the 
issues on appeal.  See Massey v. Brown, 7 Vet. App. 204 
(1994).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issues on appeal.

I.  Factual Background

The evidence of record reflects that the veteran is in 
receipt of Social Security Administration (SSA) disability 
benefits, effective October 1, 2001, although he claimed a 
date of onset of October 20, 1997.  He reported full-time 
employment as a land surveyor from 1964 until November 25, 
1997.  He claimed SSA disability benefits due to PTSD, 
crushed vertebrae C3-C7, carpal tunnel sciatic nerve, bad 
knees, and heart.  The SSA award reflects that the primary 
disability is 'back disorder' and the secondary disability is 
PTSD.

In September 2002, the veteran underwent an initial VA 
examination pertaining to his claimed PTSD.  The veteran 
reported symptoms such as flashbacks one to two times per 
week and nightmares once a month.  He reported reliving his 
Vietnam experiences often but not avoiding references to the 
war or war in general.  He has difficulty recalling some of 
the names, dates and events of his Vietnam experiences.  
Occasionally he tries to numb out his feelings but has 
developed anger towards the government with regard to 
Vietnam.  He described diminished interest in activities he 
used to enjoy, and he likes people to "stay away."  He 
reported that his sleep is "broken," meaning that he wakes 
up often.  Rage has become a problem.  He was charged with 
assault in 1974.  Recently, he reported frequent occurrences, 
approximately 50 times over the years, of road rage in which 
has actually chases after people and bangs into the rear of 
their cars.  He also reported daydreams of killing people, 
especially drivers with whom he becomes angry.  He denied 
being hypervigilant and having a startle response; however, 
he indicated that his therapist thinks he has such response.  
He reported having some old friends but had not seen them in 
a year.  He reported being married for 33 years, having one 
son, and having a good relationship with both his wife and 
son.  He has had 20 jobs in a 28 year period, and claims that 
he was fired from three jobs but quit most due to anger.  He 
worked as a land surveyor.  He last worked five years ago, 
but quit due to anger problems.  He now only performs "odd 
jobs."  He admitted that he could probably work by himself, 
such as janitorial work, as long as he does not have to 
interact with people.  The examiner noted that the fact that 
he is in individual therapy, working on anger management, and 
taking medication, suggests that he might be able to have 
better control of his temper.  With regard to hobbies and 
leisure time, he claimed that he likes to work in his yard 
and perform chores.  Since he does not work, he performs most 
of the household chores.  Mental status examination was 
unremarkable.  He was oriented in all three spheres, his 
speech was clear and coherent, he was able to concentrate 
following questions, he was not agitated or retarded in 
movements, his memory appeared to be adequate, he showed no 
thought disorders, and his affect was somewhat pleasant and 
upbeat.  The examiner diagnosed PTSD due to his Vietnam 
experiences, and assigned a GAF score of 60 due to having few 
friends and claims that he cannot work due to his temper, but 
having a stable and loving relationship with his family.  

Private records from William Norris, M.S.W., a social worker 
with the Counseling Consortium, reflect that the veteran 
initially sought mental treatment in October 2001, and had 
continued with weekly sessions.  A November 2002 clinical 
case summary reflects that the veteran suffers from severe 
PTSD which is aggravated by not being able to work at his 
past vocation of being a civil engineer.  The examiner opined 
that the veteran could not successfully maintain any job and 
has repeatedly lost job after job due to high anxiety.  It 
was recommended that he not attempt to return to work, as the 
stress would lead to a heart attack or stroke.  The examiner 
noted that the veteran is compulsive, phobic, has ideas of 
persecution, obsessive, has feelings of depersonalization, 
has self condemnatory thoughts, has suicidal ideation, has 
poor insight, and is unable to maintain a job due to anger.  
The examiner diagnosed PTSD, chronic-delayed onset, and 
assigned a GAF score of 49.

In February 2003, the veteran underwent a VA vocational 
rehabilitation evaluation with a counseling psychologist.  
Primary symptoms observed related to his PTSD were a very low 
emotional threshold with a tendency to overact and lose 
emotional control.  There was evidence of impaired judgment 
when dealing with others with significant disturbances of 
mood, which do effect the veteran's motivation to work or be 
productive.  His fear of "blowing up" when attempting work 
with others creates a fearful condition that he may hurt 
himself or others all of which results in a reclusiveness and 
disruption of his ability to create effective work and social 
relationships.  He has thoughts of suicide and obsessive 
thoughts although no suicide plan was noted.  He proved to be 
a good historian but reduced insight was evident.  He was 
confused, feeling trapped between his need to be productive 
and desire to be productive and his PTSD symptoms, which keep 
him from working around and with others.  High anxiety 
appeared to be evident, noting the veteran's reports of 
recurrent and intrusive recollections of combat experience as 
well as fights and conflicts he has had with employers and 
coworkers over the years.  Without medication, his chronic, 
obsessive thoughts, which apparently have worsened 
significantly in the past two years during his period of 
unemployment have been helped some by his new psychotropic 
medication.  He is noted to talk quite freely in an unguarded 
manner as well as having a spontaneous affect with the 
ability to laugh at himself.  But there is evidence that his 
intrusive thoughts led to reduced orientation of ability 
especially in social situations.  He has restrictions of 
activities of daily living to a marked extent and has 
difficulty in maintaining social functioning also to a marked 
extent and at times to an extreme extent.  His reclusiveness 
is brought about by his fear of overreacting as well as a 
fear of hurting himself or others which lead to significant 
restrictions on his activities and his ability to complete 
tasks in a timely manner.  He has repeated episodes of 
withdrawing from social and work situations.  He has 
significantly reduced ability to withstand the stress of 
productive employment due to his PTSD symptoms.  The 
examiner's general observations were that the veteran 
appeared unshaven, unbathed, with unruly hair and dirty 
clothes.  His facial expressions were somewhat flat although 
his speech was friendly and forthright, however, there did 
appear to be some orientation difficulty with some indication 
of confusion regarding why he was there and what the 
interview was about.  His speech was clear and fluent with no 
word selection difficulty noted.  He proved to be an 
excellent historian remembering many jobs and the date that 
he held such jobs.  When talking about his combat experiences 
in Vietnam, and when referring to abused animals, he became 
tearful and emotionally distraught.  His estimated 
intellectual capacity was thought to be at least average, 
however, reduced insight was evident.  He reported numerous 
incidences of overreaction to employers and coworkers with 
evidence of a very low emotional threshold.  There was 
thought to be some risk from assaultive behavior.  He 
reported that he has contemplated suicide in the past and 
would like to be free of the burdens of life although he has 
no suicide plan.  The examiner opined that the veteran has 
impairments to employment due to his PTSD which results in 
reclusiveness, high reactivity to social situations 
especially under the stress of employment and production 
requirements, as well as his nonservice-connected orthopedic 
conditions, heart palpitations, and occasional migraine 
headaches.  The examiner determined that a serious employment 
handicap existed and that his feasibility for vocational 
rehabilitation was unknown, until further extended 
evaluation.  Thus, it was recommended that he undergo 
guidance and counseling and later be re-evaluated for 
vocational rehabilitation.

A March 2003 clinical case summary from Mr. Norris reflects 
that the veteran suffers from delusions, is compulsive, is 
phobic, is compulsive, has ideas of persecution, is 
obsessive, has feelings of depersonalization, has self 
condemnatory thoughts, has suicide ideation in the past, has 
poor insight, and is unable to maintain a job.  Mr. Norris 
diagnosed PTSD, and assigned a GAF score of 45.

A May 2004 evaluation from Mary Harsh, Ph.D. with Cornerstone 
Counseling, reflects that she was previously employed by VA, 
and treated the veteran from February to December 2003.  
Subsequently, she began a private practice and continued to 
the treat the veteran.  Dr. Harsh noted that she had 
attempted to integrate the veteran into an ongoing PTSD 
group, but he was too distraught and impaired to benefit from 
group treatment because being around other veterans brought 
too many memories back.  He has the typical difficulty of 
approach/avoidance to memories of his wartime experiences.  
He had ongoing distressing intrusive thoughts, and he had 
suicidal and homicidal ideation on a daily basis in addition 
to significant anger.  After approximately two months of 
treatment, these thoughts diminished but remain present.  He 
is either underemployed or unemployed.  He has at least high 
average intelligence but has difficulty working with others 
and accepting authority which has led to job failures.  He is 
employed as a janitor one day per week.  He was offered a 
full time position but it meant contact with the public which 
he could not tolerate.  He prefers to spend time alone with 
his dogs, but the recent death of one of his dogs lead him to 
an increase in his symptoms, especially suicidal ideation, 
social withdrawal even from his wife, poor concentration, 
anhedonia, and depression.  He is beginning to recover from 
this loss, but these chronic symptoms continue.  Dr. Harsh 
reviewed progress notes from psychiatry service for the past 
two years.  She noted that it is clear that the veteran 
worked hard to present himself in a personable fashion, and 
minimized his chronic difficulties.  He resists being seen as 
someone who is trying to take advantage of VA.  He tries hard 
to deny or pretend that he really is not doing that poorly, 
but the ongoing content of the sessions, suggest differently.  
For example, although he has maintained a 35 year marriage, 
he continues to have difficulty with both physical and 
emotional intimacy with his wife.  He seems to maintain the 
relationship more out of a sense of duty, than ability to 
feel strong emotions for her.  He often has body odor and 
wears old clothing with holes.  He has an outwardly friendly 
style, but his demeanor changes when getting to his inner 
thoughts.  He is at times troubled by his chronic anger and 
thoughts of hurting others, and does not seem to care about 
the outcome.  Road rage is one area where he is not able to 
maintain composure.  His recent heart problems could relate 
to this chronic anger.  He is a pleasure to work with because 
of his motivation and determination to not fall into the trap 
of adopting a 'sick' or 'disabled' persona.  However, he 
suffers from the chronic symptoms of PTSD.  Without ongoing 
support, he can quickly slip into a position of severe 
impairment, and could pose an even greater risk for suicide.

In February 2004, it was noted that the veteran had undergone 
extended evaluation to determine feasibility for vocational 
rehabilitation.  It was noted that with medication and 
counseling his ability to work around others had greatly 
improved, and he was determined to be feasible for employment 
and rehabilitation.  He was able to secure employment with a 
bakery.  The duration of services was to be from February to 
April 2004.

An April 2004 notation reflects that shortly after the 
rehabilitation plan was written, the veteran displayed severe 
PTSD symptoms of his low stress tolerance.  Effective June 
2004, his rehabilitation program was interrupted as it was 
determined that stable employment did not appear to be in his 
future.  

A November 2004 vocational rehabilitation evaluation reflects 
that shortly after the February 2004 decision, the veteran 
displayed very minimal tolerance for stress of any kind and 
"blew up" at his employer and walked out.  With new 
medication and counseling with Dr. Harsh, he appeared better 
but it was concluded that even though his calm state was 
reasonable, he still cannot tolerate stress he feels from the 
demands of even simple regular employment.  It was believed 
that his maximum level of functioning had been identified, 
which is below that required to secure and maintain steady 
employment at any level at or above the poverty guideline.  
Thus, he was declared infeasible for vocational 
rehabilitation.

In August 2005, the veteran underwent a VA examination.  He 
experienced a fair amount of anxiety during the interview and 
was emotionally labile.  He was not threatening nor 
unfriendly but appeared to be experiencing a fair amount of 
psychological distress.  In spite of this, he was able to 
present in a reasonable social fashion and no unusual 
behaviors nor mannerisms were noted.  He was open and verbal 
during the diagnostic interview and did not appear to be 
guarded nor defensive.  He expressed himself well, spoke in 
complete sentences, and his speech was easily understood.  He 
appeared to be of at least average intelligence based upon 
verbal skills and manner of presentation.  No cognitive 
difficulties were detected.  Grooming and hygiene were 
satisfactory.  He was alert and oriented.  The examiner noted 
review of the claims folder prior to the interview.  With 
regard to his work history, the veteran reported that he last 
worked full time as a land surveyor, but was laid off in 
September 1997.  He reported difficulty with coworkers and 
was often warned about his behavior with others.  He walked 
off the job several times because of difficulties coping with 
stress.  As he was working for a management company, he moved 
frequently on the job.  He had a number of other jobs in the 
past but generally could not cope with the stress of dealing 
with others and would quit.  He moved to Montana in 2000, and 
concluded that he could only work by himself because of the 
history that he had working with supervisors and coworkers.  
He reported current employment 20 hours per month as a baker.  
He works alone after the bakery is closed to the public.  He 
reported frequently becoming agitated on the job when things 
are not "done on time."  He reported being physically 
aggressive in past work settings.  He worked in traffic 
control on several occasions while surveying and had 
altercations with others.  He broke the window of a car that 
did not stop, and on another occasion pulled off the wiper 
blade and a mirror off of a bus that did not stop.  He 
reported being married, and having one friend who he does not 
see very often.  He does not belong to any groups and prefers 
to remain isolated.  He does not trust others much.  He takes 
offense easily at relatively insignificant slights, thus 
leading to the end of friendships.  He has become more 
socially withdrawn over time.  He continues to exhibit 
significant symptoms of PTSD.  He reported fewer nightmares 
but continues to have nightsweats.  He recently woke up 
startled and crying.  He has kicked and pushed his wife in 
the past while having night sweats.  He has an exaggerated 
startle response.  He is especially jumpy if others come up 
behind him unexpectedly.  He has significant hypervigilance.  
He recently threatened another individual in a hospital 
setting after he felt threatened by the individual who was 
looking at him.  He checks the perimeter around his home 
nightly.  He has 12 guns that he keeps positioned around the 
home for easy access.  He also has an 8 foot fence around his 
property.  He has wires strategically placed around the 
property so that he can hear if others are coming up to the 
house.  He has four watch dogs.  He has intrusive thoughts of 
the traumas that are triggered by helicopters, vegetation, 
and bamboo.  He described having a panic attack on one 
occasion in San Diego when he encountered bamboo at a zoo.  
He no longer hunts because the smell of gunpowder triggers 
intrusive thoughts.  He avoids reminders of the traumas.  He 
becomes extremely anxious when thinking about Vietnam and 
will not talk to others about his military experiences.  He 
described having some survivor guilt.  On mental status 
examination, he maintained good eye contact and his voice was 
normal in tone and pace.  At times, he appeared to be 
agitated and tearful.  His affect was quite labile throughout 
the examination.  He appeared to be experiencing significant 
psychological distress in the form of anxiety which was 
consistent with underlying mood.  He was able to track the 
conversation well and no impairment of concentration nor 
attention span was noted.  He was exhibiting psychomotor 
agitation in the form of tremulousness.  His memory appeared 
to be functionally intact.  His thinking was logical and goal 
oriented and there were no indications of a thought disorder.  
The examiner diagnosed PTSD, severe, and assigned a GAF score 
of 40.  The examiner opined that his PTSD symptoms are severe 
and have significantly impacted his ability to work over 
recent years.  While he is currently engaged in part-time 
work, it is unlikely that he would be able to cope with the 
stress of full-time work.  He has been able to maintain part-
time work only because this work does not require any contact 
with others.  He has difficulty maintaining even brief and 
superficial contact with supervisors and coworkers.  This is 
well documented in his work history.  He appears to be 
intellectually capable but would have difficulty carrying out 
detailed instructions at times because of his reduced stress 
tolerance.  He is easily agitated and has frequent homicidal 
ideation.  It would not appear that he could withstand the 
stress of substantial gainful activity.  It is likely that he 
would frequently miss days of work because of his reduced 
stress tolerance.  His judgment and insight are marginal in 
that he has a history of poor decision making under the 
impact of stress.  

In April 2006, the August 2005 VA examiner rendered an 
opinion with regard to whether the veteran's PTSD had 
actually worsened since the initial examination in 2002.  The 
examiner opined that at the time of the August 2005 VA 
examination, his functioning had decompensated.  His PTSD 
symptoms had exacerbated when compared to earlier reports.  
With medications, it appeared that the veteran had regained 
some of the benefits from seeing Dr. Harsh.  Thus, the 
examiner opined that the PTSD symptoms in August 2005 
represented a level of disability that had actually worsened 
since the initial examination in 2002.

II.  Increased disability rating for PTSD

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The RO rated the veteran's service-connected PTSD under the 
provisions of Diagnostic Code 9411.  The provisions of 
Diagnostic Code 9411 provide that an evaluation of 30 percent 
is warranted for anxiety disorder with occupational and 
social impairment with occasional decreased in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often, chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.

The highest available rating, 100 percent, is warranted where 
the disorder is manifested by total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; an intermittent 
inability to perform the activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, one's own occupation, or one's own name.

The Board notes here that the symptoms listed in VA's general 
rating formula for mental disorders is not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).

The Global Assessment Functioning score is a scale from 0 to 
100, reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness."  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994) ("DSM-IV") (100 representing 
superior functioning in a wide range of activities and no 
psychiatric symptoms).  See also 38 C.F.R. §§ 4.125, 4.126, 
4.130.  A GAF of 41-50 denotes serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning.  A GAF of 51-60 denotes 
moderate symptoms (e.g. flat affect, circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or coworkers).  A GAF of 61-70 denotes 
some mild symptoms (e.g. depressed mood and mild insomnia) OR 
some difficulty in social, occupational, or school 
functioning (e.g. occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships.  

Entitlement to an evaluation in excess of 30 percent

Upon review of the objective findings and subjective 
complaints of record, it is clear that the veteran's PTSD 
results in significant impairment of both occupational and 
social functioning.  As detailed hereinabove, the veteran 
initially began treating with a social worker in October 
2001, initially sought VA outpatient treatment in mid-2002, 
and underwent a VA examination in September 2002.  Mr. 
Norris, the social worker, characterized the veteran's PTSD 
as severe and assigned a GAF score of 49.  An evaluation 
conducted approximately six months later, reflects a GAF 
score of 45, indicative of serious symptoms.  Mr. Norris 
observed symptoms such as delusions, compulsion, phobia, 
obsession, ideas of persecution, depersonalization, poor 
insight, an inability to maintain employment, and past 
suicidal ideation.  While acknowledging that the September 
2002 VA examiner assigned a GAF score of 60, denoting 
moderate symptoms, and his mental status examination was 
unremarkable, the examiner noted the veteran's anger and 
temper problems in work environments and his personal life, 
social isolation, flashbacks, nightmares, and startle 
response.  While the objective examination appears to reflect 
symptomatology indicative of moderate symptomatology related 
to his PTSD, a March 2004 evaluation from Dr. Harsh who had 
treated the veteran since February 2003 at the VA Medical 
Center, and since March 2004 in a private capacity, seemed to 
indicate that his PTSD symptomatology was more severe than 
reflected in examination reports.  Specifically, Dr. Harsh 
referred to the veteran's ongoing distressing thoughts, 
social isolation, anger, suicidal and homicidal ideation, and 
an inability to maintain employment.  Dr. Harsh opined that 
the veteran appeared to minimize his chronic difficulties 
when reporting on his condition, and worked hard to present 
himself in a personable fashion.  

While acknowledging that VA outpatient treatment records 
reflect that his symptoms related to PTSD appeared to improve 
due to continued therapy and medication, such improvement 
appeared to be only temporary in nature.  As reflected in his 
vocational rehabilitation materials, in 2003 his feasibility 
for vocational rehabilitation was questionable, and although 
he was initially determined to be feasible for vocational 
rehabilitation in February 2004, shortly thereafter, it was 
determined that he was unable to secure and maintain steady 
employment due to inability to handle stress on the job.  
While acknowledging the August 2005 VA examiner's addendum 
opinion that the veteran's PTSD had worsened since 2002, in 
reviewing the totality of the medical evidence to include 
evaluations by his treating providers, it appears that the 
symptomatology related to his PTSD appeared essentially 
unchanged from June 2002, to August 2005.  The August 2005 VA 
examination most certainly contains more details concerning 
the veteran's subjective complaints, and objective findings 
of the examiner, but such findings are consistent with 
complaints and observations detailed in VA outpatient 
treatment records and private evaluations from prior to June 
2002 through August 2005.  

When considered in view of the reasonable doubt provisions of 
38 U.S.C.A. § 5107(b), the evidence leads the Board to 
conclude that the disability picture resulting from the PTSD 
approximates occupational and social impairment with 
deficiencies with reduced reliability and productivity so as 
to warrant a 70 percent disability rating from June 28, 2002, 
the date of the veteran's initial claim of service 
connection.  38 C.F.R. § 4.130, Diagnostic Code 9411.  The 
Board acknowledges that not all of the criteria for a 70 
percent rating were met during this three year period; 
however, as noted earlier, the listed criteria are examples 
of the types and degree of the symptoms.  From June 28, 2002, 
the PTSD symptoms resulted in a disability picture which more 
nearly approximated the criteria for a 70 percent rating. 



Entitlement to an evaluation in excess of 70 percent

After reviewing the entire evidence of record, to include the 
entirety of the VA outpatient treatment records and private 
evaluations on file, the Board is compelled to find that a 
disability rating in excess of 70 percent is not warranted.  
The veteran's PTSD is essentially manifested by suicidal 
ideation, impaired impulse control, neglect of personal 
appearance and hygiene, difficulty in adapting to stressful 
circumstances, especially in a worklike setting, anxiety, 
irritability, anger, social detachment, and inability to 
establish and maintain effective relationships.  
Nevertheless, the objective VA examinations of record, along 
with VA outpatient and private records, do not reveal 
occupational and social impairment with deficiencies in most 
areas due to PTSD symptoms listed in the schedular criteria 
for a 100 percent rating (outlined above).  In fact, there 
has been no demonstrated gross impairment in thought 
processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, intermittent 
inability to perform activities of daily living, 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  While 
acknowledging that the veteran has exhibited anger towards 
others in work and personal environments, such as road rage, 
and thoughts of suicide, the objective evidence of record 
does not reflect persistent danger of hurting self or others.  
The demonstrated symptomatology consistently reflects that 
the veteran's PTSD is manifested by severe, but not total, 
difficulty in social and occupational functioning.  Indeed, 
the veteran has consistently been fully oriented and was able 
to establish rapport with examiners.  He does report social 
isolation, but has been married for over three decades, has a 
good relationship with his son, and enjoys activities around 
the house.  Moreover, the veteran, along with his family, has 
taken an active role in continuing to seek mental health 
treatment, and take medication for his symptomatology.  In 
consideration of the subjective and objective symptomatology 
of record, the veteran's PTSD is not indicative of 
occupational and social impairment rising to the level 
required for a 100 percent disability rating under the rating 
criteria.

The Board finds the overall symptomatology associated with 
the service-connected disability is fully contemplated by a 
70 percent disability rating.  As to the issue presented on 
appeal, the Board finds that there is not such a state of 
approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision.  
38 U.S.C.A. § 5107.

III.  Earlier effective date for a TDIU

The law pertaining to the effective date of a VA claim for 
increase in disability mandates that unless specifically 
provided otherwise, the effective date for the increase shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application therefor.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The pertinent 
statute then goes on to specifically provide that the 
effective date of an award of increased compensation shall be 
the earliest date as of which it is ascertainable that an 
increase in disability had occurred, if any application is 
received within one year from such date.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o).  If the increase became 
ascertainable more than one year prior to the date of receipt 
of the claim, then the proper effective date would be the 
date of claim.  In a case where the increase became 
ascertainable after the filing of the claim, then the 
effective date would be the date of increase.  See generally 
Harper v. Brown, 10 Vet. App. 125 (1997).

In order to establish service connection for a total rating 
based upon individual unemployability due to service-
connected disability, there must be an impairment so severe 
that it is impossible to follow a substantially gainful 
occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  In reaching such a determination, the central 
inquiry is "whether the veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  For VA purposes, the term "unemployability" is 
synonymous with an inability to secure and follow a 
substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. 
Reg. 2317 (1992).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards 
for an award of total rating based on unemployability.  When 
the veteran's schedular rating is less than total (for a 
single or combination of disabilities), a total rating may 
nonetheless be assigned provided that if there is only one 
service-connected disability, this disability shall be rated 
at 60 percent or more.  When there are two or more 
disabilities, at least one disability must be ratable at 40 
percent or more, and any additional disabilities must result 
in a combined rating of 70 percent or more, and the disabled 
person must be unable to secure or follow a substantially 
gainful occupation.  See 38 C.F.R. § 4.16(a).  A total 
disability rating may also be assigned on an extra-schedular 
basis, pursuant to the procedures set forth in 38 C.F.R. 
§ 4.16(b), for veterans who are unemployable by reason of 
service-connected disabilities, but who fail to meet the 
percentage standards set forth in section 4.16(a).

A claim for a TDIU, is in essence, a claim for an increased 
rating.  Norris v. West, 12 Vet. App. 413, 420.  A TDIU claim 
is an alternate way to obtain a total disability rating 
without recourse to a 100 percent evaluation under the rating 
schedule.  See Parker v. Brown, 7 Vet. App. 116, 118 (1994).

The Board notes that the veteran filed his initial claim for 
PTSD on June 28, 2002, and filed a claim for a TDIU on 
November 20, 2002.  In light of the Board's determination 
hereinabove, that the veteran's PTSD meets the schedular 
criteria for a 70 percent disability rating, effective June 
28, 2002, the Board acknowledges that effective such date, 
the veteran also meets the schedular criteria for a total 
rating pursuant to 38 C.F.R. § 4.16(a).  See Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001).  While 
acknowledging that the veteran is in receipt of SSA 
disability benefits effective October 2001 due primarily to 
his back disorder, and only secondary to his PTSD, the Board 
finds that the objective evidence of record reflects that due 
to the veteran's PTSD he is unable to secure and follow a 
substantially gainful occupation, effective June 28, 2002.  
As detailed hereinabove, it appears that the veteran 
initially stopped working in 1997 due to being laid off, and 
other nonservice-connected disabilities contributed to his 
unemployment.  However, mental evaluations conducted 
beginning in the early 2000's by multiple examiners and 
vocational rehabilitation services, reflect subjective 
complaints of an inability to work with others, and objective 
findings of an inability to maintain minimal, if any, 
employment due to his low stress tolerance in a work 
environment.  In fact, the August 2005 VA examiner opined 
that the veteran's PTSD symptomatology had significantly 
impacted his ability to work in the recent years.

Thus, in light of the fact that the veteran's service-
connected disabilities meet the schedular criteria under 
38 C.F.R. § 4.16(a) effective June 28, 2002, based on the 
subjective and objective evidence of record, and affording 
the veteran the benefit of the doubt, the Board finds that a 
total rating based on individual employability due to 
service-connected disabilities is warranted from June 28, 
2002, the date of the veteran's initial claim for benefits 
related to his PTSD.  38 U.S.C.A. § 5107(b).

In reaching this determination, the Board notes that a 
February 2003 rating decision denied TDIU.  Although the 
veteran filed a notice of disagreement to that determination, 
the substantive appeal he filed in response to an August 2003 
statement of the case was ambiguous to the extent that the 
veteran's then representative checked the box to indicate 
that he wished to appeal both the increased rating for PTSD 
and the TDIU issues, but then included language that only 
referred to a higher evaluation for PTSD.  It appears that 
the RO proceeded as if the TDIU issue was not in appellate 
status.  Without necessarily agreeing with the RO's 
interpretation of the substantive appeal, the Board believes 
there has been no resulting harm to the veteran since the end 
result in this appeal is a grant of an effective date of June 
28, 2002 for TDIU.




ORDER

Entitlement to an initial 70 percent disability rating for 
PTSD from June 28, 2002, is warranted.  Entitlement to a 
total rating based on individual unemployability due to 
service-connected disabilities from June 28, 2002, is 
warranted.  To this extent, the appeal is granted, subject to 
controlling laws and regulations applicable to the payment of 
VA benefits.

Entitlement to a scheduler disability rating in excess of 70 
percent for PTSD is not warranted.  To this extent, the 
appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


